Exhibit 10.1

December 16, 2005

Mr. Albert J. Neupaver

88 Lintel Dr.

McMurray, PA 15317

Dear Al:

On behalf of the Wabtec Board of Directors, I am pleased to formally offer you
the position of President and CEO of Wabtec Corporation (“the Company”). As
discussed, this is subject to successful completion of reference and background
checks and a successful completion of a physical examination. Please find below
the terms and conditions of your employment agreement with the Company:

 

Title and Job Scope:    Your title will be President and CEO of Wabtec
Corporation reporting directly to the Chairman of the Board of Directors of
Wabtec. You will also serve as a board member on the Wabtec Board of Directors.
As President and CEO, you will have overall profit and loss accountability for
the Company and day to day responsibility for the business. You will also have
all management report to or through you as no other management will report to
the Board of Directors. Base Salary:    Your base salary will be $600,000
effective as soon as you are available. Your position will be the Company’s
highest paid position and your compensation will be monitored by the
Compensation Committee of the Board of Directors, which has overall
responsibility to review and monitor executive compensation. Executive
Perquisites And Benefits:   

 

As a key member of our senior management team, you will receive a Company paid
automobile (your choice) which will include lease payment, insurance and
maintenance. In addition, you will receive membership for a Country club at your
choice and you will also be eligible for a membership at the Duquesne club. In
addition, you will also receive an annual reimbursement equal to $40,000 to
reimburse you for estate and tax planning and preparation, fuel for Company car,
additional club dues that have not been previously reimbursed or other out of
pocket expenses related to your job. Other benefits would include participation
in a 401K plan (Company contribution and match up to 6% subject to cap
limitation), annual physical, participation in Company medical, dental, vision
plan, flexible spending accounts, long term and short term disability plans,
basic life insurance equal to $750,000 and participation in the Company’s
discounted stock purchase program (up to $25,000 of Wabtec stock each year
discounted at 15% subject to plan rules).

Executive Bonus Plan:    Your participation in the Wabtec Executive Bonus Plan
will be at a 50% target incentive. The bonus is a function of the Company’s
overall financial performance, your personal performance and Board approval.
Although your target bonus is set at 50% of your base salary, you have the
potential to earn as much as 112.50% of your base salary under this plan- (copy
of plan attached). For the 2006 year, the Company would guarantee a minimum
payout equal to one half your target bonus. Long Term Incentive Plan (Three Yr
Plan):   

 

Beginning in 2006, you will participate in the Company’s three year long term
incentive plan. This plan is designed to reward executives on meeting or
exceeding Economic Profit growth goals. The plan is structured as a rolling
three year plan, meaning each year would form a new performance cycle, i.e.
(2006-2008),



--------------------------------------------------------------------------------

   (2007-2009) etc. Each executive selected to participate in this plan will
receive a target grant of performance units at the beginning of each three year
performance cycle. The actual number of performance units earned at the end of
the period will depend on Wabtec’s ability to achieve threshold, target and
maximum performance goals. Your target grant is anticipated to be 30,000 shares
annually subject to board approval. If the Company achieves the minimum or
threshold Economic Profit goals over the three year period, you would receive
one half of your target performance units or 15,000 Wabtec shares. On the other
hand, if the Company achieves the maximum Economic Profit goals over the three
year performance period, you would receive two times your target shares or
60,000 Wabtec shares. Since this is a rolling plan, this would be reset each
year and a new three year plan would be established. As you can see, the
potential for rapid stock accumulation certainly exists as Wabtec performs under
this plan (copy of plan attached). Stock Options:    The Compensation Committee
and the Board of Directors evaluates the stock option plan on an annual basis.
Based on past practice, the Company has awarded an annual stock option grant to
the Chief Executive Officer in the range of 50,000 – 75,000. This grant is
typically awarded in the February board meeting of each year and is subject to
Compensation Committee approval. Make Whole Provision:    Please see attached
Exhibit A. We have valued our make whole proposal at approximately $2,340,000.
Upon authorization of the Compensation Committee, we would grant you 90,000
shares of restricted stock vesting in annual 25% increments from your start
date. In the event that you resign, quit or voluntarily leave the Company, you
would only receive the shares that have vested. In the event that you are
terminated for reasons other than cause, including death or disability, you will
receive the entire 90,000 shares. Severance:    In the event your employment is
terminated with the Company in the first two years of your employment for
reasons other than discharge for cause, death or disability, we will enter into
an agreement wherein you will receive twenty four months of your current base
salary and target bonus upon termination plus continued participation in the
Company’s medical benefit program for two years from your termination date.
After you have been with the Company for two years, you would then be eligible
for a normal severance for executives. In the event that your employment is
terminated due to a change of control (double trigger) your severance would be
equal to two times your base and target bonus and you would be eligible to
participate in the Company’s medical benefit program for two years from your
termination date. In either scenario, you would be eligible to receive continued
benefits under COBRA for an additional eighteen months after your coverage with
the Company terminates.



--------------------------------------------------------------------------------

If the foregoing is acceptable, please indicate your acceptance to this offer by
signing below.

Al, we are confident that you are going to be a tremendous success to Wabtec. I
personally look forward to a mutually beneficial association.

 

Yours truly,

/s/ William E. Kassling         William E. Kassling Chairman, President and CEO

AGREED:

/s/ Albert J. Neupaver         Albert J. Neupaver